DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 6/9/21. Claim 1 is amended. Claims 2-7, 10, 11, 13, and 15-20 are cancelled. Claims 1, 8, 9, 12, 14, and 21-25 are rejected for the reasons provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 12, 14, and 21-25 are rejected under 35 U.S.C. 103 as being obvious over Rowley et al. (US 2018/0154754) in view of Brausse et al. (US 2017/0355255) and as evidenced by Sentry Supply.
Rowley teaches a battery lower casing comprising:

a plurality of fixing beams, or side members (7) and end members (21, 23);
a cross beam, or transverse members (9), disposed between the oppositely disposed fixing beams;
a supporting bracket comprising a base plate and limiting portions forming a recess, and first bearing portion and second bearing portions, see annotated Figure 6, below:

    PNG
    media_image1.png
    531
    513
    media_image1.png
    Greyscale


Rowley fails to teach a reinforcing portion provided with the supporting bracket used with the cross beam.


    PNG
    media_image2.png
    497
    637
    media_image2.png
    Greyscale

It would have been obvious to the person having ordinary skill in the art at the time of the invention to provide reinforcing portions with the brackets of the cross beams of Rowley, such as the reinforcing portion used in the bracket for the fixing beam. Duplication of the reinforcing portion of Rowley would allow for more structural stability of the brackets used to hold the cross beams. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 VI B
The examiner further notes that a bracket having reinforcing portions disposed between both second bearing portions and limiting portions to form a hollow rectangular prism structure is a known bracket configuration as seen in the Sentry Supply component 656-1833. Sentry Supply is considered analogous art to the claimed invention because it is reasonably pertinent to the problem faced by the 

With further regard to claim 1 and with regard to claims 9, 12, 19, 23, and 24, Rowley is silent on the measurements or relative measurements of the various parts of the supporting bracket. 
Brausse teaches a battery housing for a motor vehicle battery, including cross beams, or transverse profiles (7, 8) and supporting brackets, or deformation members (9) (Figures 1-5, [0024]-[0027]). Brausse further teaches that the brackets, or deformation members (9) have hollow portions in the base portion, or flat supporting portion (91), in order to lower the rigidity of the bracket ([0030]). Brausse teaches that it is desirable to control the rigidity of the brackets, or deformation members (9), in order to adapt the mechanical behavior of the battery housing in the event of a crash ([0030]).
It would have been an obvious matter of design choice to determine workable measurements for the parts of the supporting bracket in order to ensure that the bracket was the appropriate rigidity, size, strength, and weight for the battery casing of Rowley, thereby adapting the mechanical behavior of the battery housing in the event of a crash such as suggested by Brausse. Changes in size and shape are generally recognized as being within the ordinary level of skill in the art. MPEP 2144.04 IV, 2144.05 II

Regarding claims 8 and 22, it is seen above in Figure 6 that the base plate is planar.

As for claim 14, Rowley teaches a cover (31) which covers the fixing beams (7, 21, 23) and batteries (51) (Figures 3 and 5). Rowley further teaches that the fixing beams, or transverse members (9) are positioned between modules of a battery (51) ([0055]).



Response to Arguments
Applicant’s arguments, see Remarks, filed 6/9/21, with respect to the rejection(s) of claim(s) 6 under Rowley have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/Primary Examiner, Art Unit 1729